Citation Nr: 0727747	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-01 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to January 
1994.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which granted service connection for 
sinusitis and assigned a 0 percent (non-compensable) 
evaluation effective September 5, 1996.  

The veteran appealed that decision to the Board, and in 
January 2001 the Board remanded the case for further 
development.  In an April 2003 rating decision, after 
receiving new evidence, the RO granted a higher 10 percent 
evaluation percent evaluation, correcting the effective date 
of service connection and the 10 percent award to October 24, 
1996, the date of receipt of the veteran's original 
application for service connection.  The veteran is currently 
seeking an evaluation in excess of 10 percent for sinusitis.  
Development has been completed, and the case is once again 
before the Board.

The veteran testified at an April 2007 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  


FINDING OF FACT

The veteran has chronic sinusitis with three to six non-
incapacitating episodes per year, characterized by headaches 
and nasal congestion.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.97, Diagnostic Code 6513 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A letter 
dated in February 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  If there is 
VCAA deficiency, i.e., VCAA error, this error is presumed 
prejudicial to the claimant.  VA may rebut this presumption 
by establishing that the error was not prejudicial.  See 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  The appellant was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claim.  The February 2003 letter 
informed the appellant that additional information or 
evidence was needed to support his increased rating claim; 
and asked the appellant to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)(Pelegrini II).  
The Board observes that the appellant was also provided a 
second VCAA notice letter in March 2006, which also notified 
him of the evidence necessary to support his claim.  

Although the February 2003 letter was not sent prior to the 
initial adjudication of the appellant's claim and was sent at 
the request of the Board's January 2001 remand, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional Supplemental Statement of the Case was provided to 
the appellant in December 2004.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran's service medical records, VA treatment records, 
VA examinations, a RO hearing transcript, and a Board hearing 
transcript have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  During the veteran's April 2007 Board 
hearing, the veteran indicated that he was being treated by a 
private physician at that time.  Upon the veteran's request, 
the record was held open for 60 days after the April 2007 
Board hearing so that he could submit additional evidence.  
However, no additional evidence has been submitted.  The 
Board finds that the record is complete and the case is ready 
for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

The veteran's service-connected sinusitis has been evaluated 
under 38 C.F.R. § 4.97, Diagnostic Code 6514 (2006).  Under 
the General Rating Formula for Sinusitis, a 10 percent 
evaluation is assigned with evidence of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting. Id.  A 30 percent rating evaluation is 
assigned with evidence of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting. Id.  A 50 percent rating is evaluation is assigned 
with evidence of following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries. Id.  
An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician. Id. at Note.

VA outpatient treatment reports show that the veteran was 
seen for chronic sinusitis in September 1996 and December 
1996.  November 1996 VA x-rays show that the veteran had 
borderline nasal septum deviation to the right; the visible 
paranasal sinuses appeared normal.  

A January 1997 CT scan showed evidence of ethmoid and 
maxillary sinus disease with evidence of mucosal thickening 
and soft tissue density within the sinuses.  Minimal mucosal 
thickening was appreciated at the frontal sinuses, and was 
noted in the ethmoid sinuses as well. The sphenoid sinus was 
unremarkable.  The veteran was prescribed an oral antibiotic 
for three weeks in January 1997, and was treated with 
corticosteroid in February 1997.  

He was seen with complaints of chronic nasal congestion with 
sinus headaches in October 1997 and was assessed with 
rhinitis and dry mucosa.  He was treated with a nasal spray.  
The veteran was seen with rhinitis in April 1998 and October 
1998 and was treated with a corticosteroid and nasal spray.  

During a May 1998 VA examination, examination of the internal 
nasal airway showed a slight deviation of the septum to the 
right.  However, there was no rhinorrhea or post nasal 
discharge.  Nasal passages were adequate. There was no mouth 
breathing and no cervical andenopathy.  The veteran was 
diagnosed with a post-traumatic external nose fracture with a 
residual slight deviation of the cartilaginous end of the 
nose on the right with slight deviation of the nasal septum 
to the right, with persistence of complaints; and with 
recurrent sinusitis by history, quiescent at the time of the 
examination. 

During a June 1998 RO hearing, the veteran indicated that did 
have occasions where he had to leave work due to headaches 
associated with sinus attacks.  He indicated that he was 
prescribed a nasal spray and that he took Motrin for his 
headaches.  He also used a saline solution to keep his 
sinuses from drying out.  
An October 1998 VA examination reflects diagnoses of a 
deviated nasal septum, postoperative residuals of a nasal 
fracture, and chronic sinusitis. The veteran complained of 
headache, nasal congestion, difficulty breathing, and green 
nasal discharge.  Examination showed nasal obstruction and 
audible nasal congestion. 

The veteran was seen with sinus congestion and headaches in 
January 1999.  Examination reflected frontal sinus 
tenderness.  The veteran was treated with an oral antibiotic.  

During a November 2004 VA examination, the veteran reported 
that he developed sinus headaches whenever the weather 
worsened.  The veteran reported that sinusitis occurred 
several times per year and reported that each episode lasted 
for weeks.  During an attack, he was not incapacitated.  He 
had headaches with sinus attacks.  No antibiotic treatment 
was needed for his sinusitis.  He had difficulty breathing 
through the nose due to sinusitis.  He reported that 
sinusitis resulted in eight days of work lost per year.  No 
sinusitis was detected at the time the examination. Sinus x-
rays were within normal limits.  

During the veteran's April 2007 travel Board hearing, he 
reported that he had been treated by VA in the past, but was 
being treated by a private physician at that time.  He 
indicated that he had been administered antibiotics in the 
past and reported that he had incapacitating episodes two to 
three times a year, where his head hurt so badly he could not 
do anything.  He reported having non-incapacitating episodes 
more commonly with headaches.  The veteran indicated that he 
might have missed work due to sinusitis a couple of times, 
but would generally take Ibuprofen, and continue to work.  He 
indicated that he had constant non-incapacitating episodes in 
the spring and fall, occurring two to three times a week.  He 
reported that he was not taking medication on a regular basis 
at that time, though he had pain medication for headaches. 
 
The veteran was assigned a 10 percent evaluation under 
Diagnostic Code 6513 for sinusitis, with three to six non-
incapacitating episodes per year, characterized by headaches, 
pain, and purulent discharge or crusting.  See 38 C.F.R. § 
4.97, Diagnostic Code 6513 (2006).  VA treatment records and 
examinations show that the veteran has been diagnosed with 
chronic sinusitis and reflect complaints of headaches and 
nasal congestion.  The evidence does not establish three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment.  VA treatment records show 
that the veteran was treated with antibiotics for sinusitis 
on two occasions between September 1996 and January 1999.  
The veteran did not indicate any recent courses of antibiotic 
treatment for sinusitis during the April 2007 Board hearing.  
The veteran's predominant complaint was of severe headaches 
which he treated with over-the-counter pain medication.  

During a June 1998 RO hearing the veteran indicated that he 
had episodes of sinusitis where he had to leave work due to 
headaches.  During a November 2004 VA examination, the 
veteran reported that sinusitis occurred several times per 
year and reported that each episode lasted for weeks.  He 
reported losing eight days of work per year due to sinusitis.  
During April 2007 Board hearing, he reported missing work a 
couple of times per year.  The veteran indicated that during 
the spring and fall seasons, his sinusitis was almost 
constant, occurring two or three times a week with headaches.  
Though the veteran is competent to testify as to his 
symptomatology, objective evidence of record does not confirm 
that the veteran has had more than six non-incapacitating 
episodes of sinusitis a year.  The veteran has reported that 
he has sinusitis several times a year or almost constantly in 
the spring and fall.  Reports of days missed from work varied 
from June 1998, November 2004, and April 2007.  VA treatment 
records show that the veteran was seen for sinusitis or sinus 
complaints four times in 1996, four times in 1997, and twice 
in 1998, and once in 1999.  No medical evidence, however, has 
been submitted reflecting treatment for sinusitis since 
January 1999 and no sinusitis was detected at the time a 
November 2004 VA examination.  The Board finds it notable 
that there are no medical records documenting treatment for 
sinusitis for seven years.  The Board finds that the veteran 
has had not established that he has had more than six non-
incapacitating episodes of sinusitis a year characterized by 
headaches, pain, and purulent discharge or crusting.  

A higher 30 percent evaluation is not warranted where the 
evidence does not reflect three or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment or more than six non-incapacitating episodes of 
sinusitis a year characterized by headaches, pain, and 
purulent discharge or crusting.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6514 (2006).  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's sinusitis has increased to warrant a higher rating 
evaluation.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.




ORDER

An initial evaluation in excess of 10 percent for sinusitis 
is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


